PER CURIAM.
A certified copy of a judgment of conviction entered against the said David C. Fitzgerald having been presented to and filed with this court, whereby it appears that the said David C. Fitzgerald was, at a term of the supreme court held in the county of Erie in January, 1901, convicted of a felony and sentenced to five years’ imprisonment in the Auburn state prison, and it also appearing that no appeal has been taken from such judgment of conviction and that no motion for a new trial is now pending, it is ordered that the name of said David C. Fitzgerald be stricken from the roll of attorneys and counselors of this state, pursuant to section 67, Code Civ. Proc.